DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to applicant’s filing dated 11/18/2021. Claim 1 has been amended. Claim 8 has been added. Claims 1-8 are currently pending.

Response to Amendment/Arguments
	Applicant’s amendments/remarks filed on 11/18/2021, with respect to the previous rejections under 35 U.S.C. 101 of claim 1 has been fully considered and is unpersuasive.
	With respect to the previous 35 U.S.C. 101 rejection of claim 1, Applicant argues that the claim has been amended to recite “the ascertaining of the first pose includes detecting, by at least one sensor unit of the vehicle, at least one feature that is in an environment of the vehicle and that is included in the first map,” which makes the claim no longer tenable to be performed in the human mind since the operation of a sensor unit of a vehicle is now recited.
Examiner respectfully disagrees. The proposed amendments do not overcome the 35 U.S.C. 101 rejection. Applicant amended the claims to include “…detecting, by at least one sensor unit of the vehicle, at least one feature that is in an environment of the 
The same updated analysis based on the new 2019 Patent Eligibility Guidance (2019 PEG) applies to the newly added claimed limitations as discussed in the previous office action rejection. 
Examiner respectfully disagrees. Examiner addressed all the claim limitations in light of the new 2019 Patent Eligibility Guidance (2019 PEG) .
“In Prong One, examiners evaluate whether the claim recites a judicial exception.[20] This prong is similar to procedures in prior guidance except that when determining if a claim recites an abstract idea, examiners now refer to the subject matter groupings of abstract ideas in Section I instead of comparing the claimed concept to the USPTO's prior “Eligibility Quick Reference Sheet Identifying Abstract Ideas.”” (2019 PEG, page 54, column 1)

“These revised patent examination procedures are designed to more accurately and consistently identify claims that recite a practical application of a judicial exception (and thus are not ‘‘directed to’’ a judicial exception), thereby increasing predictability and consistency in the patent eligibility analysis. This analysis is performed at USPTO Step 2A, and incorporates certain considerations that have been applied by the courts at step one and at step two of the Alice/Mayo framework, given the recognized overlap in the steps depending on the facts of any given case.” (2019 PEG, page 53, column 3)

As a result, Step 2A Prong 1 determines if a claim is directed to those grouping and subgroupings along with an explanation of why it is directed to such.
“First, the rejection should identify the judicial exception (i.e., abstract idea enumerated in Section I of the 2019 PEG, laws of nature, or a natural phenomenon) by referring to what is recited (i.e., set forth or described) in the 

“For abstract ideas, the rejection should explain why a specific limitation(s) recited in the claim falls within one of the enumerated groupings of abstract ideas (i.e., mathematical concepts, mental processes, or certain methods of organizing human activity) or provide a justification for why a specific limitation(s) recited in the claim is being treated as an abstract idea if it does not fall within the enumerated groupings of abstract ideas in accordance with the “tentative abstract idea” procedure in the 2019 PEG.”
(October 2019 Update, page 16)

In the non-final mailed 09/15/2021 examiner performs the analysis and clarifies that “…the abstract idea noted in the independent claims…are directed to a “mental process” concept. Under Step 2A Prong 1, Applicant submits that the claims are not directed to a judicial exception and cannot be performed by the human mind. Examiner respectfully disagrees. The 2019 Revised Guidance explains that “mental processes” include acts that people can perform in their minds or using pen and paper, even if the claim recites that a generic computer components (a sensor unit) performs the acts.  The claims disclose providing a first map, a reference map and a first transformation map (i.e. data collection and observation). These steps fall into the mental processes grouping of abstract ideas as they include ascertaining a first pose of the vehicle in relation to the first map (i.e. pointing to a location on a map); and transforming the first pose onto the reference map with the aid of a first transformation (i.e. comparing data), and detecting at least one feature that is in an environment of the 
The claims recite additional elements additional to the abstract concepts, which include, detecting, by at least one sensor unit of the vehicle, at least one feature that is in an environment of the vehicle and that is included in the first map, which is insignificant extra solution activity as the step simply gathers data necessary to perform the abstract idea. This additional step amount necessary data gathering and generic computer components wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).
In contrast, the instant claims are different, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem.
For these reasons the rejection under 35 U.S.C. 101 directed to non-statutory subject matter set forth in this office action is maintained.
Applicant’s amendments/remarks filed on 11/18/2021, with respect to the previous rejections under 35 U.S.C. 103 of claim 1 has been considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Heisele et al., US 20170169300 A1, in view of Markus Kerper et al., DE 102016217718 A1, and in view of 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Regarding claim 1:
	Under Step 1: Claim 1 is directed towards a method for locating a vehicle.
	Under Step 2A – Prong 1:
	Claims 1 and 11 recite the abstract idea concept of a method for locating a vehicle. This abstract idea is described in at least claim 1 by providing a first map, a reference map and a first transformation map (i.e. data collection and observation). These steps fall into the mental processes grouping of abstract ideas as they include ascertaining a first pose of the vehicle in relation to the first map (i.e. pointing to a location on a map); and transforming the first pose onto the reference map with the aid of a first transformation (i.e. comparing data), and detecting at least one feature that is in an environment of the vehicle and that is included in the first map (Data collection). The limitations as drafted are processes that, under their broadest reasonable interpretation, cover the performance of the limitations in the human mind.

	Under Step 2A – Prong 2:
	The claims recite additional elements additional to the abstract concepts, which include, detecting, by at least one sensor unit of the vehicle, at least one feature that is in an environment of the vehicle and that is included in the first map, which is insignificant extra solution activity as the step simply gathers data necessary to perform the abstract idea. This additional step amount necessary data gathering and generic computer components wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).
	Under Step 2B:
	For the same reasons addressed above with respect to Step 2A, the additional elements recited in claim 1 fails to amount to inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
	Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.
	Regarding claims 2-7:
	Dependent claims 2-8 only recite limitations further defining the mental processes and recite further data gathering. These limitations are considered mental processes without any significantly more elements to the abstract idea. These additional 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Heisele et al., US 20170169300 A1, in view of Markus Kerper et al., DE 102016217718 A1, and in view of Kammel et al., US 20100305854 A1, hereinafter referred to as Heisele, Kerper, and Kammel, respectively.
Regarding claim 1, Heisele discloses:
providing a first map, a reference map and a first transformation map, the first transformation map including at least one location-dependent first transformation of The method may include determining a location and pose estimate for the vehicle. The method may further include retrieving three-dimensional map data, i.e. first map, based on the location and pose estimate – See at least ¶4. In block 310, the method 300 may include transforming the three-dimensional map data from a map coordinate system to a vehicle coordinate system., i.e. first transformation map – See at least ¶51. The relationship between the vehicle coordinate system and the camera coordinate system may be established by calibrating the camera 118 using images of known patterns in known positions. The processor 122 may then transform the map data in the vehicle coordinate system into the camera coordinate system – See at least ¶53); and 
transforming the first pose onto the reference map with the aid of a first transformation (In block 320, the method 300 may include transforming the map data from the vehicle coordinate system to a camera coordinate system – See at least ¶52).

Heisele fails to explicitly disclose ascertaining a first pose of the vehicle in relation to the first map.
However, Kerper teaches ascertaining a first pose of the vehicle in relation to the first map (A position determination unit for determining possible positions of the vehicle by assigning the map of the surroundings to a map of the parking area and for determining a final position of the vehicle from the possible positions – See at least ¶11. A position determination unit 25 determines 15 possible positions of the vehicle by assigning the map of the surroundings to a map of the parking area and determines 16 a final position of the vehicle from the possible positions. For this purpose, the position determination unit 25 merges, for example, the weighted possible positions to form an overall position, i.e. ascertains a first pose of the vehicle in relation to the first map – See at least ¶35).
Heisele teaches determining a vehicle location and pose. Kerper teaches determining a vehicle position within a parking spot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Heisele and include the feature of ascertaining a first pose of the vehicle in relation to the first map, as taught by Kerper, to assist a driver of a vehicle of their surroundings. 

The combination of Heisele and Kerper fails to explicitly disclose detecting, by at least one sensor unit of the vehicle, at least one feature that is an environment of the vehicle and that is included in the first map.
However, Kammel teaches detecting, by at least one sensor unit of the vehicle, at least one feature that is an environment of the vehicle and that is included in the first map (Three-dimensional positions of the features are sensed, the sensing occurring during the mapping. For example, vehicle 12 may include a three-dimensional sensor such as 3D sensor 18, and this 3D sensor 18 may sense the distances between the features, i.e. environment of the vehicle, and vehicle 12 during the mapping, i.e. first map, performed by intensity field sensor 20, i.e. sensor unit of vehicle – See at least ¶23 and 48).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Heisele and Kerper and include the feature of detecting, by at least one sensor unit of the vehicle, at least one feature that is an environment of the vehicle and that is included in the first map, as taught by Kerper, to assist a driver of a vehicle of their surroundings. 

Regarding claim 2, Heisele discloses wherein the first transformation includes a translation and/or a rotation (In block 320, the method 300 may include transforming the map data from the vehicle coordinate system to a camera coordinate system. In an aspect of the disclosure, the camera coordinate system may be rotated with respect to the vehicle coordinate system – See at least ¶52).

Regarding claim 3, Heisele fails to explicitly disclose updating, prior to ascertaining the first pose of the vehicle, the first map and the first transformation map.
However, Kerper teaches updating, prior to ascertaining the first pose of the vehicle, the first map and the first transformation map (To increase the accuracy of the localization, a renewed detection 10 of the objects can take place at further times. – See at least ¶46).
Heisele teaches determining a vehicle location and pose. Kerper teaches determining a vehicle position within a parking spot.


Regarding claim 4, Heisele discloses providing a further map, a further transformation map, and an additional transformation map, wherein the further transformation map includes at least one location-dependent further transformation of poses of the first map onto corresponding poses of the further map, and wherein the additional transformation map includes at least one location- dependent additional transformation of poses of the further map onto corresponding poses of the reference map; and providing the first transformation map by linking the further transformation map with the additional transformation map (The method may include determining a location and pose estimate for the vehicle. The method may further include retrieving three-dimensional map data, i.e. first map, based on the location and pose estimate – See at least ¶4. In block 310, the method 300 may include transforming the three-dimensional map data from a map coordinate system to a vehicle coordinate system., i.e. first transformation map – See at least ¶51. The relationship between the vehicle coordinate system and the camera coordinate system may be established by calibrating the camera 118 using images of known patterns in known positions. The processor 122 may then transform the map data in the vehicle coordinate system into the camera coordinate system – See at least ¶53).
Regarding claim 5, Heisele discloses wherein a plurality of maps and a plurality of transformation maps associated with the maps are provided, wherein each of the transformation maps includes at least one location-dependent transformation of poses of the associated map onto corresponding poses of the reference map, a plurality of poses of the vehicle being ascertained, and each pose relating to a map in each case, each pose being transformed onto the reference map with the aid of an associated transformation (The method may include determining a location and pose estimate for the vehicle. The method may further include retrieving three-dimensional map data, i.e. first map, based on the location and pose estimate – See at least ¶4. In block 310, the method 300 may include transforming the three-dimensional map data from a map coordinate system to a vehicle coordinate system., i.e. first transformation map – See at least ¶51).

Regarding claim 6, Heisele fails to explicitly disclose ascertaining an overall pose by fusing the plurality of poses.
However, Kerper teaches ascertaining an overall pose by fusing the plurality of poses (A position determination unit for determining possible positions of the vehicle by assigning the map of the surroundings to a map of the parking area and for determining a final position of the vehicle from the possible positions – See at least ¶11. A position determination unit 25 determines 15 possible positions of the vehicle by assigning the map of the surroundings to a map of the parking area and determines 16 a final position of the vehicle from the possible positions. For this purpose, the position determination unit 25 merges, for example, the weighted possible positions to form an overall position, i.e. ascertains a first pose of the vehicle in relation to the first map – See at least ¶35).
Heisele teaches determining a vehicle location and pose. Kerper teaches determining a vehicle position within a parking spot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Heisele and include the feature of ascertaining an overall pose by fusing the plurality of poses, as taught by Kerper, to assist a driver of a vehicle of their surroundings. 

Regarding claim 7, Heisele fails to explicitly disclose wherein the fusing of the plurality of poses takes place by forming a weighted mean value.
However, Kerper teaches wherein the fusing of the plurality of poses takes place by forming a weighted mean value (According to one aspect of the invention, in order to determine the final position of the vehicle, the possible positions are weighted and merged to form an overall position – See at least ¶17).
Heisele teaches determining a vehicle location and pose. Kerper teaches determining a vehicle position within a parking spot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Heisele and include the feature of wherein the fusing of the plurality of poses takes place by forming a weighted mean value, as taught by Kerper, to assist a driver of a vehicle of their surroundings. 


Regarding claim 8, the combination of Heisele and Kerper fails to explicitly disclose wherein at least one sensor unit includes one of a camera, a lidar sensor, and a radar sensor.
	However, Kammel teaches wherein at least one sensor unit includes one of a camera (Intensity field sensor 20 may be in the form of a camera – See at least ¶23).
Heisele teaches determining a vehicle location and pose. Kerper teaches determining a vehicle position within a parking spot. Kammel teaches detecting an environment of a vehicles surroundings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Heisele and Kerper and include the feature of wherein at least one sensor unit includes one of a camera, a lidar sensor, and a radar sensor, as taught by Kerper, to assist a driver of a vehicle of their surroundings. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662    

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662